DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed January 14, 2021, with respect to claims 1, 3-8, and 10-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-8, and 10-20 under 35 U.S.C. § 103 is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) RUBIN et al., US 8,520,695, and previously disclosed prior art reference(s) SPEISER, MACNEILLE, and BESSLER. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 8, 11, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SPEISER, US 20130006464, herein after referred to as Speiser, further in view of RUBIN et al., US 8,520,695, herein after referred to as Rubin
Regarding claim 1, 8, and 15 Speiser discloses a method, computer program product and computer system for controlling autonomous vehicles within a traffic control network comprising: a computer associated with a node of one or more nodes determining an uncommitted demand pattern for the node detailing one or more vehicles waiting in an on-ramp corresponding to the node  (paragraph 47, central-command computers may completely control the roadway routing of system vehicles 102 while traveling on system roadways 104 (i.e. computer system for controlling autonomous vehicles within a traffic control network), see also at least FIG. 1, AND paragraph 87,  time slot engine 402, creates an actual time slot flow across an entire network of system roadways (i.e. a node of one or more nodes determining an uncommitted demand pattern. Specifically, the time slot engine 402 may facilitate system synchronization for maintaining system performance, AND paragraph 6, requesting vehicle may be launched into an actual time slot on a first roadway adjacent to the entry point, wherein the actual time slot corresponds to the first feasible route time slot, AND paragraph 95, the master scheduling computer 408 may coordinate the one or more segment scheduling computers 406 for each area and may integrate each vehicle's optimal route plan for the entire system  see also at least FIG. 4), AND paragraph 61 -62, central-command computers may then track the flow of the overall traffic and may schedule available actual time slots (i.e. uncommitted demand pattern) that a vehicle may occupy when it comes to an entry point, e.g., entry point 112, system roadways 104 in embodiments may further include one or more ramps for moving system vehicles 102 from one system roadway 104 to another and from entrance/exit stations onto and off of the system roadway 104, AND paragraph 62,  system entry ramps may further be controlled by an actual time slot allocation schedule, or an actual time slot flow, as determined by central-command computers, such that system vehicles 102 may smoothly transition from an ; the computer receiving a supply pattern from one or more nodes downstream of the node detailing one or more slots that are unoccupied (paragraph 87, the central-command computer system 400 may include a time slot engine 402, which creates an actual time slot flow across an entire network of system roadways see also at least FIG. 4); the computer receiving a committed demand pattern detailing one or more slots that are occupied and a weight demand pattern detailing one or more vehicles waiting in an on- ramp corresponding to and from one or more nodes upstream of the node (paragraph 6, embodiments include a method for synchronizing traffic flow thereby reducing traffic congestion within a system roadway. The method includes receiving a route plan request from a vehicle indicating an entry point and a destination and generating one or more route plans based on the entry point and one or more exit points associated with the destination (i.e. weight demand pattern), AND paragraph 93, in some cases no route time slots may be available along the entire top priority route plan. In that case, the local segment scheduling computer 406a may continue to evaluate the three route plans until route time slots are identified along one or more of the route(s) that are available through an entire route plan. If the top priority route plan was selected by the driver, the system may require that the vehicle be moved to the buffer holding area to wait for an available time slot rather than evaluating alternative route plans, AND paragraph 95, once the optimal route plan has been confirmed, the local segment scheduling computer 406a may reserve one or more actual time slots for the vehicle, computer 406a may put a temporary hold on a set of available actual time slots while evaluating the route plan, ensuring that available actual time slots are not scheduled by other segment scheduling computers 406 during evaluation. Thereafter, the local segment scheduling computer 406a may release all but the one or more actual time slots ; the computer determining whether the supply pattern exceeds the committed demand pattern (paragraph 60, each "actual" time slot may have a unique identifier based on its creation time on a particular roadway. Actual time slots are created by the time slot engine based on, among other things, a speed limit of the particular roadway, vehicle size, buffer zone size, etc., AND paragraph 87, the central-command computer system 400 may include a time slot engine 402, which creates an actual time slot flow across an entire network of system roadways. Specifically, the time slot engine 402 may facilitate system synchronization for maintaining system performance, see also at least FIG. 4) based on the determining that the supply pattern exceeds the committed demand pattern, the computer allocating the excess supply pattern to the uncommitted demand pattern based on the weight demand pattern; the computer aggregating the excess supply pattern into the committed demand pattern (paragraph 92, route time slot availability may be used to verify or confirm the top priority route plan based on current roadway system loading (i.e. determining that the supply pattern exceeds the committed demand pattern) the top priority route plan is evaluated by the local segment scheduling computer 406a to ensure available actual time slots exist along the top priority route, based on a projected launch time and an exit point, and upon determining a first feasible route time slot (FFRTS) (which may correspond to one or more available actual time slots along the top priority route) the top priority route plan is confirmed (i.e. weight demand pattern), rendering it an optimal route plan (i.e. aggregating the excess supply pattern into the committed demand pattern).
However, Speiser does not explicitly disclose a method, computer program product and computer system wherein based on the determining that the supply pattern does not exceed the  the computer weighting the uncommitted demand pattern exponentially based on a wait time.
Rubin teaches a method, computer program product and computer system wherein based on the determining that the supply pattern does not exceed the committed demand pattern, the computer weighting the uncommitted demand pattern exponentially based on a wait time (column 15, 43-50, time slots are selected using a random back-off algorithm, and in the embodiment, a weighting factor is used may be linear, or exponential (i.e. exponentially based).
Therefore, from the teaching of Rubin it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Speiser to include computer weighting of uncommitted demand pattern exponentially based on a wait time in order to reduce the number of vehicle accidents
Regarding claims 4, 11, and 17 the combination of Speiser and Rubin disclose all elements of claim 1, 8, and 15 above.
Speiser further discloses a method, computer program product and computer system wherein allocating the excess supply pattern to at least one of the uncommitted demand pattern and weight demand pattern further comprises: the computer detecting a slot position conflict (heavy traffic congestion); and based on detecting the slot position conflict, the computer modifying one or more slot speeds of one or more slots of the one or more nodes to accommodate the at least one of the uncommitted demand pattern and weight demand pattern (paragraph 56, heavy traffic congestion in some metropolitan areas may necessitate use of parallel lanes in some embodiments to increase the number of vehicles able to travel on system roadways 104. Parallel operations may be run by the central-command computers. The central-command computers may determine a most appropriate lane for a .
Regarding claim 5, 12, and 18 the combination of Speiser and Rubin disclose all elements of claim 1, 8, and 15 above.
Speiser further discloses a method, computer program product and computer system wherein the computer splitting the received supply pattern; and the computer propagating the split supply pattern to the one or more upstream nodes (paragraph 131, when time slots are not available for the top priority route plan, feasible alternative route plans of the multiple generated route plans may be prioritized and evaluated for available route time slots; when time slots are not available for the top priority route plan, feasible alternative route plans of the multiple generated route plans may be prioritized and evaluated for available route time slots).
Regarding claim 7, 14, and 20 the combination of Speiser and Rubin disclose all elements of claim 1, 8, and 15 above.
Speiser further discloses a method, computer program product and computer system wherein operations of the computer associated with the node are instead performed by one or more vehicles occupying one or more slots of the node as a distributed computing network (paragraph 37, the vehicles may include computers that may be programmed to control a number of functions of the vehicle, e.g., entry onto, exit from, and speed along system roadways).
Claim 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Speiser and Rubin, further in view of MACNEILLE et al., US 20180111611, herein after referred to as MacNeille
Regarding claim 3, 10, and 16 the combination of Speiser and Rubin disclose all elements of claim 1, 8, and 15 above.
However, Speiser does not explicitly disclose a method, computer program product and computer system wherein the uncommitted demand pattern is further based on a destination.
MacNeille teaches a method, computer program product and computer system wherein the uncommitted demand pattern is further based on a destination (paragraph 83, control algorithms may use a plurality of phantom vehicles (i.e. open vehicle slots) to aid the maneuvering of vehicles 12 through a roundabout. For example, a vehicle 12 entering roundabout 50 from branch 158 is known to be exiting at branch 160 (i.e. based on a destination). Three phantom vehicles may be generated to facilitate vehicle 12's entry into, transit through, and exit from the circle lanes 154 and 156 of roundabout 150, see also at least FIG. 9).
Therefore, from the teaching of MacNeille it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Speiser to include uncommitted demand pattern is further based on a destination, creating traffic flow improvement by allowing an increased rate of throughput of vehicles.

Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Speiser and Rubin, further in view of BESSLER et al., US 20130162445, herein after referred to as Bessler
Regarding claim 6, 13 and 19 the combination of Speiser and Rubin disclose all elements of claim 1, 8, and 15 above.
However Speiser does not explicitly disclose the computer aggregating the received committed demand pattern and the weight demand pattern, respectively; and the computer propagating the aggregated committed demand pattern and the aggregated weight demand pattern to the one or more downstream nodes.
Bessler teaches the computer aggregating the received committed demand pattern and the weight demand pattern, respectively; and the computer propagating the aggregated committed demand pattern and the aggregated weight demand pattern to the one or more downstream nodes (paragraph 18, methods described herein can be triggered locally within a radio beacon that compiles and distributes the request message to the radio beacons).
Therefore from the teaching of Bessler it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Speiser to include the computer propagating the aggregated committed demand pattern and the aggregated weight demand pattern to the one or more downstream nodes to reduce traffic congestion and increase vehicle energy efficiency.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669